Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10432986 in view of Tischer et al. (US 20080195938, hereinafter Tischer) and Sandoval (US 8875171). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another. For example, note the following relationship between the instant application claim 21 and  

Instant 16536932
Patent 10432986
Claim 21: An affiliated entity for communication with a television network, the affiliated entity comprising: a memory 


storing a command detection program and a local content element insertion program; 



and a processor configured to: receive an Internet-protocol-based (IP-based) stream carrying a video from the television network, the IP-based stream including a command; 



detect the command in the IP-based stream carrying the video; 






load, based on the detected command, a database into the local content element insertion program; 

identify, based on the detected command, a first content element, a second content element, and a third content element having a layering order in the video, using image recognition performed by the command detection program and the local content element insertion program; 


retrieve, based on the detected command data from the database loaded into the local content insertion program; 

modify the video using the data, based on the detected command, by changing the layering order of the first content element, the second content element, and the third content element to generate a modified video; 

and transmit the modified video to a display.
Claim 1: An affiliated station for communication with a television network, the affiliated station comprising: a memory; 

store the video and the inserted command in the memory, the memory also storing a command detection module and a local content element insertion module;

and a processor configured to: receive a video from the television network, the video including a command inserted into the video using a data identifier (DID) and a secondary data identifier (SDID) and carried in an ancillary data area of the video; 

detect, using the command detection module also stored in the memory, the inserted command by searching through the ancillary data area of the video stored in the memory; 

load a database based on the inserted command detected by searching through the video; 

identify a first content element, a second content element, and a third content element having a layering order in the video using image recognition performed by the command detection module and the local content element insertion module based on the inserted command detected by searching through the video; 

retrieve data from the database based on the inserted command detected by searching through the video; 

modify the video using the data based on the inserted command by changing the layering order of the first content element, the second content element, and the third content element to generate a modified video; 

and transmit the modified video to a display device.


Using a similar analysis as above claims 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, and 40 of the instant application can be found to recite similar subject matter to claims 2, 3, 4, 5, 17, 18, 10, 11, 12, 13,14, 17, 18, 1,1, 3, 4, 5, and 17 respectively of patent 10432986. Thus 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, and 40 of the instant application are respectively anticipated by claims 2, 3, 4, 5, 17, 18, 10, 11, 12, 13,14, 17, 18, 1,1, 3, 4, 5, and 17 of patent 10432986.

As to that the video from the television network is an “Internet-protocol-based (IP-based) stream.” Tishcer teaches (¶0027) internet protocol television (IPTV) distribution. Therefore, it would have been obvious to a person a having ordinary skill in the art before the effective filing date of the invention to modify the affiliate station of patent 10469885 to use IPTV distribution as taught by Tishcer for the benefit of reaching a wider audience. 	As to “load, based on the database command, a database into the local content element insertion program” and “retrieve, based on the detected command, data from the database loaded into the local content insertion program” However, Sandoval teaches (3:23-26) pre-loading the database; (4:18-21) pre-loaded instructions may be updated to change the commercials specified for insertion; (4:27-36) database can be pre-loaded with instructions; (4:47-59) insertion opportunities may be scheduled according to events, for example, timestamps or other indicators delivered with the content feed. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the affiliate station of patent 10469885 to pre-loaded the database as taught by Sandoval for the benefit of limit processing demands on the device making insertions and reduce likelihood of race conditions (3:64-4:2 and 3:4-6).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 28-32, 35, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier et al. (US 20060130111, hereinafter Reitmeier), Tischer et al. (US 20080195938, hereinafter Tischer), Sandoval (US 20090165035), and Markel et al. (US 20020057286 A1, hereinafter Markel).
Regarding Claim 21, “An affiliated entity for communication with a television network, the affiliated entity comprising: a memory storing a command detection program and a local content element insertion program” Reitmeier teaches (¶0025) a local affiliate station receives an original national program 
As to “and a processor configured to: receive an Internet-protocol-based (IP-based) stream carrying a video…, the IP-based stream including a command” Reitmeier teaches (¶0031 and ¶0035) receiving and descrambling centrally generated content and that includes data (i.e., command) indicating which portion of the centrally generated content may be modified; (¶0034) automation and control of the combination of video streams can be handled by known computer system that includes processor; (¶0027) stream is a digital stream; (¶0044) context of a national and local television broadcast, invention could be used on content stream including internet content.
As to “detect the command in the IP-based stream carrying the video” Reitmeier teaches (¶0011) receiving a program stream with data comprising an indication of which segments can be subsequently modified.  

Reitmeier does not teach that the IP stream is “from the television network.” However, Tishcer teaches (¶0027) internet protocol television (IPTV) distribution. Therefore, it would have been obvious to a person a having ordinary skill in the art before the effective filing date of the invention to modify the system of Reitmeir to use IPTV distribution as taught by Tishcer for the benefit of reaching a wider audience. 
Reitmeier does not teach “identify, based on the detected command, a first content element, a second content element, and a third content element having a layering order in the video, using image recognition performed by the command detection program and the local content element insertion program.” However, Tischer teaches (¶0020) a plurality of insertion areas 112, 114, 118, 122, and 124 (i.e., first, second, third, etc… content elements) that define available ‘real estate’ within the media framework; (¶0029) by placing tags within the media framework the IRE (image recognition engine) is able to determine where (i.e. identify) and when to replace/insert media components within the media framework, tags identify locations for insertion; (¶0026) image recognition engine (IRE) identifies media component insertion areas within media frameworks; (¶0046) computing device determines whether insertion parameters are included within the received media framework, the media framework includes tags that define insertion parameters; (¶0018) media framework is video in a packet-based format. Therefore, it would have been obvious to a person having 
Reitmeier and Tischer do not teach “load, based on the database command, a database into the local content element insertion program” and “retrieve, based on the detected command, data from the database loaded into the local content insertion program” However, Sandoval teaches (¶0018) pre-loading the database; (¶0021) pre-loaded instructions may be updated to change the commercials specified for insertion; (¶0022) database can be pre-loaded with instructions; (¶0024) insertion opportunities may be scheduled according to events, for example, timestamps or other indicators delivered with the content feed. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system for local content modification as taught by Reitmeier to pre-loaded the database as taught by Sandoval for the benefit of limit processing demands on the device making insertions and reduce likelihood of race conditions (¶0020 and ¶0016)
Reitmeier, Tischer, and Sandoval do not teach “modify the video using the data, based on the detected command, by changing the layering order of the first content element, the second content element, and the third content element to generate a modified video” However, Markel teaches (¶0005) television program is accompanied by additional information employed to enhance the program, for 

Regarding Claim 22, “The affiliated entity of claim 21, wherein the memory includes the database.” Sandoval teaches (¶0016) database is considered a memory element.

Regarding Claim 23, “The affiliated entity of claim 21, wherein the data includes a graphic and the command is to insert the graphic into the video, and wherein the processor is configured to generate the modified video by inserting the graphic into the video.” Reitmeier teaches (¶0030 and ¶0029) combining locally generated content with centrally generated content involves locally 

Regarding Claim 24, “The affiliated entity of claim 21, wherein the data includes content and the command is to insert the content into the video, and wherein the processor is configured to generate the modified video by inserting the content into the video.” Reitmeier teaches (¶0030 and ¶0029) combining locally generated content with centrally generated content involves locally generated graphics, text, and/or still images being inserted/overlaid on the stream (all are considered forms of content.)

Regarding Claim 25, Reitmeier does not teach “The affiliated entity of claim 21, wherein the data includes a program local to the affiliated entity and the command is to insert the program into the video, and wherein the processor is configured to generate the modified video by inserting the program into the video.” However, Tischer teaches (¶0041) a local television network affiliate may fill the media component insertion area with a different advertisement; (¶0018) media is audio, video, images. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Reitmeier to modify the video by inserting the advertisement into the video as taught by Tischer for the benefit of making the content more relevant/interesting to the viewer and in order to monetize the video.

Regarding Claim 28, its rejection is similar to claim 21.

Regarding Claim 29, its rejection is similar to claim 22.

Regarding Claim 30, its rejection is similar to claim 23.

Regarding Claim 31, its rejection is similar to claim 24.

Regarding Claim 32, its rejection is similar to claim 25.

Regarding Claim 35, its rejection is similar to claim 21.

Regarding Claim 37, its rejection is similar to claim 23.

Regarding Claim 38, its rejection is similar to claim 24.

Regarding Claim 39, its rejection is similar to claim 25.

Claim 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier, Tischer, Sandoval, and Markel in view of Hendricks et al. (US 20100180296, hereinafter Hendricks.)
Claim 26 Reitmeier, Tischer, Sandoval, and Markel do not teach “The affiliated entity of claim 21, wherein the processor is configured to retrieve the data from the database further based on a show type of the video. However, Hendricks teaches (Figs. 3-4) depicts a program with virtual objects; (Fig. 21) programs are divided into categories/type (e.g., spots, news, mysteries, etc...); (¶0223) a virtual object targeting system that correlates virtual objects with a subscriber record, in doing so allows the subroutine to assign/correlate virtual objects with program categories; (¶0223-¶0225) For example when watching a sporting program virtual objects related to sporting goods are provisioned/inserted. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system that uses a database as taught by Reitmeier, Tischer, Sandoval, and Markel to associate the virtual objects with program categories as taught by Hendricks in order to customize/personalize content according to user’s interests/preferences (¶0224).

Regarding Claim 33, its rejection is similar to claim 26.

Regarding Claim 40, its rejection is similar to claim 26.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier, Tischer, Sandoval, and Markel in view of Garcia et al. (US 20140068466, hereinafter Garcia.)
Claim 27, Reitmeier, Tischer, Sandoval, and Markel do not teach “The affiliated entity of claim 21, wherein the processor is further configured to: obtain social website data from a social media website based on the detected command; and modify the video using the social website data before transmitting the modified video to the display.” However, Garcia teaches (¶0047) overlaying social content from a social network onto the video stream from the content source in order to create a modified video stream. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system as taught by Reitmeier, Tischer, Sandoval, and Markel to create a modified stream using social content as taught by Garcia in order to customize/personalize content to be relevant to a user.

Regarding Claim 34, its rejection is similar to claim 27.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier, Tischer, Sandoval, and Markel in view of Sheehan et al. (US 20100037253, hereinafter Sheehan.)
Regarding Claim 36, Reitmeier, Tischer, Sandoval, and Markel do not teach “The method of claim 35, wherein when the video is received from the television network via the video broadcast, the command is inserted in an ancillary data area of the video.” Sheehan teaches (¶0027, ¶0100 and ¶0101) providing, by the content provider, a content stream with asset insertion .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425